Citation Nr: 0705863	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).


FINDING OF FACT

The medical evidence of record is in equipoise as to whether 
the veteran's currently diagnosed hearing loss is 
etiologically related to his military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss, which he contends was caused by noise 
exposure/acoustic trauma in service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
service connection claim for bilateral hearing loss in March 
2003.  The Board need not, however, discuss the sufficiency 
of either the March 2003 VCAA notice or VA's development of 
the claim in light of the fact that the Board is granting the 
claim.  Thus, any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

The Board does note in passing, however, that the veteran has 
not been provided notice regarding degree of disability and 
effective date as required by the recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
discussed below, the Board is granting the veteran's service-
connection claim for bilateral hearing loss.  It is not the 
Board's responsibility to assign a disability rating or an 
effective date in the first instance.  The Board is confident 
that prior to its assignment of an initial disability rating 
and/or effective date, the RO will provide the veteran and 
his representative with appropriate notice under Dingess. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 
See 38 C.F.R. § 3.385 (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He essentially contends that such is the product of 
exposure to noise from small arms fire, mortars, and other 
explosives in Vietnam.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on VA audiological examination in June 2003.  The auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz in the each ear were 26 decibels or 
greater.  See 38 C.F.R. § 3.385 (2006).  Hickson element (1) 
has therefore been satisfied.

The veteran's service personnel records also indicate that he 
was a light weapons infantryman in Vietnam.  As such, he was 
undoubtedly exposed to noise from small arms fire, mortars, 
and other explosives.  Cf. Charles v. Principi, 16 Vet. App. 
370 (2002).  Indeed, the August 2003 RO rating decision 
granted service connection for tinnitus based on such noise 
exposure.  The second Hickson element has therefore also been 
met.

The key question in the instant case is the final Hickson 
element, medical nexus.  

The June 2003 VA examiner noted that the veteran's tinnitus 
was as likely as not due to his in-service noise exposure.  
[Based on that statement, service connection for tinnitus was 
granted in a December 2003 rating decision.]  The same 
examiner, however, indicated that it was "less than likely 
that [the veteran's] hearing loss is related to military 
noise exposure."  No cogent explanation for the seeming 
divergence in opinions was presented.  While the examiner did 
note that a separation audiogram was pertinently negative, 
such is hardly fatal to a claim for VA benefits.  
The regulations specifically recognize such situations and 
command that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).  Such is the case here.  

There is competent medical evidence in the veteran's favor.  
Outpatient treatment records dated in January 2003 suggest 
that the veteran's history as a rifleman in Vietnam 
contributed to his hearing loss.  

Moreover, the veteran's spouse submitted a statement 
outlining her observation of the veteran's essentially normal 
hearing prior to service, and his significant hearing 
problems developing in the years immediately after service.

The Board believes that the evidence of record is in 
equipoise regarding the relationship between the veteran's 
current hearing loss and his military service.  
The benefit of the doubt rule is therefore applicable. The 
third Hickson element has therefore been satisfied, and the 
benefit sought on appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


